DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-2, 4-7 and 11-12 have been examined in this application. Claims 1, 2 and 11-12 are amended. Claims 3 and 8-10 are canceled. This is a Non-Final Office Action in response to Arguments and Amendments filed on 3/30/2021. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020 and 3/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the office.
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most 
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Response to Arguments
In response to the “Remarks regarding 35 USC 112” rejection on page 8, the Applicant argues that the amended claim language overcomes the 112(b) rejections. The amended claim language overcomes many of the 112(b) rejections. However, there are still 112(b) rejections remaining. Please see 112(b) section of the office action below. 
In response to “Remarks regarding 35 US 101” section on page 8 the Applicant argues that the amended claim language overcomes the 101 rejection. This argument is persuasive. Therefore, the 101 rejection has been withdrawn.
In response to the “Remarks regarding 35 USC 103 Rejection” section on pages 9, the Applicant argues that the amended claim language overcomes the 103 rejection because the prior art does not disclose the amended claim language of “determining a communication data amount such that a fuel consumption reduction effect with respect to a communication cost is large, the fuel consumption reduction effect being a fuel consumption reduction effect in the vehicle configured to receive a fuel reduction command to reduce fuel consumption of the vehicle, the communication cost being a communication cost of a communication with the vehicle through the communication unit; collecting vehicle information from the vehicle including a the communication data amount the fuel consumption for a route, based on a vehicle speed and a fuel consumption amount controlling the vehicle based on the fuel reduction command wherein controlling of the vehicle comprises regulating a fuel reduction amount in accordance with the fuel reduction command, depending on the calculated accuracy.” This argument is persuasive. Please see Allowable Subject Matter section of the office action below. 

Claim Interpretation
Claims 1, 11, and 12 include the claim language “… determining a communication data amount such that a fuel consumption reduction effect with respect to a communication cost is large …”. MPEP states that 2173.05(b)(1) states that a claim is “not indefinite if the specification provides examples or teachings that can be used to measure a degree even without a precise numerical measurement”. In light of the specification paragraphs [0029, 0058, 0061-0063] and figure 2 the term of degree, “large”, is clear because the meaning of the term can be ascertained by one of ordinary skill in the art when reading the disclosure. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

    Claims 1, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “collecting vehicle information from the vehicle including the communication data amount that is allowed in communication with the vehicle, based on information about the communication data amount”, the wording is unclear and therefore indefinite because it is unclear what it means to collect vehicle information including “the communication data amount … based on information about the communication data amount”. Does this limitation mean that the amount of vehicle information collected is the determined communication data amount? Does it mean that the vehicle performs the determination step and provides the communication data amount that results in desired fuel reduction consumption effect? Paragraph [0065] of the specification indicates that the collected vehicle information is regarding a state of the vehicle. Therefore the limitation is interpreted to be: collecting vehicle information from the vehicle indicating a state of the vehicle, wherein the amount of collected vehicle information is based on the communication data amount.
With respect to the limitation, “calculating an accuracy of control of the vehicle based on the communication data amount included in the collected vehicle information”, the wording is unclear and therefore indefinite because it is unclear what it means for an accuracy to be based on the “communication data amount included in the collected vehicle information”. Does this mean that the accuracy is based on an amount of data? Or does the limitation indicate that the accuracy is based on a data value of the vehicle information? Paragraph [0067] of the specification indicates that the accuracy 
With respect to the limitation, “generating the fuel reduction command based on the derived fuel consumption, the fuel reduction command being a command to reduce the fuel consumption of the vehicle on the route”, the wording is unclear and therefore indefinite in light of the specification and the surrounding limitations. The limitations that follow indicate that the fuel reduction command is sent to the vehicle and the vehicle is regulated based on the fuel reduction command and the calculated accuracy. It is unclear whether the command that is sent is based on the calculated accuracy or the regulation on the vehicle is where the calculated accuracy is considered. The specification paragraphs [0106-0107] and Step S9 indicate that the generated fuel reduction command is based on the fuel consumption for a route and the calculated accuracy. The limitation is interpreted to be: generating a fuel reduction command based on the derived fuel consumption and based on the calculated accuracy, the fuel reduction command being a command to reduce the fuel consumption of the vehicle on the route.
Claims 2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim 1 and for failing to cure the deficiencies listed above. 

Allowable Subject Matter
Claims 1-2, 4-7, and 11-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The prior art Miura et al. (US 2012/0041671) discloses determining a communication data amount such that a fuel consumption reduction effect with respect to a communication cost is greater than zero, the communication cost being a cost of a communication with the vehicle through the communication unit. This is performed by determining an ideal route whose communication cost and fuel consumption results in savings and sending the fuel-savings route to the vehicle ([0039-0046]; Fig. 3). Furthermore, Miura et al. discloses collecting vehicle information from the vehicle ([0034, 0037]) and deriving the fuel consumption for a route based on other vehicles on the route in order to send the fuel-savings route to the vehicle ([0034, 0041, 0047]). 
The prior art Wilson (US 2012/0022781) discloses that the derived fuel consumption may be based on a vehicle speed and a fuel consumption amount of other vehicles on the route ([0028, 0035, 0037]). 
The prior art Miki et al. (JP 2005/091112) discloses using derived route information to generate a fuel reduction command and controlling the vehicle to regulate a fuel reduction amount in an accurate manner in consideration of the amount of route information collected ([0080-0088, 0096-0097]).  
Miura et al. (US 2012/0041671), Wilson (US 2012/0022781) and Miki et al. (JP 2005/091112) fail to teach the specific details of the claim language limitations as interpreted in the 35 U.S.C. 112(b) section above. The prior art does not disclose that in addition to being based on the derived fuel consumption of a route, the generated fuel reduction command sent to the vehicle to reduce fuel consumption within the vehicle is generated based on the calculated accuracy of control of the vehicle based on the communication data amount using a previously determined relationship between communication data amount and accuracy of vehicle control, wherein the accuracy of vehicle control increases with an increase in a communication data amount. In particular the prior art does not disclose  using a determined accuracy in this manner with a communication data amount that is determined such 
The combination of limitations lacking in the prior art, in combination with the other claim limitations, clearly claimed for a patent, are neither anticipated nor made obvious by the prior arts on record.
Foreign prior art and Non-Patent Literature search was conducted; however, no relevant prior art was found.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/A.I./Examiner, Art Unit 3669                                     

/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619